DETAILED ACTION
This Office action is in response to filing of this Application filed on 3 December 2020. Claims 1-20 are pending in the application.  

This Application is a division of application Serial No. 15/589259, filed 05/08/2017, now U.S. Patent No. 10,861,971 , which is a continuation of application Serial No. 14/134302, filed 12/19/2013, now U.S. Patent No. 9,691,898.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronholz et al., US PG pub. 20100244107 A1.
With respect to claim 1, Kronholz discloses forming a gate structure (151, fig. 1d) onto a semiconductor substrate (101, fig. 1d); forming a source/drain recess (106b, fig. 1b) within the semiconductor substrate (101, fig. 1d) adjacent to a side of the gate structure (151, fig. 1d); and forming one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) within the source/drain recess (106b, fig. 1b), wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) comprise a strain inducing component (¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) with a strain inducing component (¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) concentration profile that continuously decreases from a bottommost surface of the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) to a position above the bottommost surface, the bottommost surface contacting the semiconductor substrate (101, fig. 1d). 
With respect to claim 2, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) is silicon germanium; and wherein the strain inducing component (¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) is germanium. 
With respect to claim 3, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) comprise: a first strain inducing layer (107b, fig. 1d) having a first strain inducing component concentration profile (107b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that decreases as a height over a bottom of the source/drain recess (106b, fig. 1b) increases; and a second strain inducing layer (108b, fig. 1d) over the first strain inducing layer (107b, fig. 1d), wherein the second strain inducing layer (108b, fig. 1d) comprises a second strain inducing component concentration profile (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that increases as the height over the bottom of the source/drain recess (106b, fig. 1b) increases. 
With respect to claim 4, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) comprise a first strain inducing layer (107b, fig. 1d) having a first strain inducing component concentration profile (107b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that continuously decreases from a first bottom surface contacting the semiconductor substrate (101, fig. 1d) to a first upper surface facing away from the semiconductor substrate (101, fig. 1d). 
With respect to claim 5, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) comprise a second strain inducing layer (108b, fig. 1d) having a second strain inducing component concentration profile (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that continuously increases from a second bottom surface contacting the first upper surface to a second upper surface facing away from the semiconductor substrate (101, fig. 1d). 

With respect to claim 7, Kronholz discloses forming a gate structure (151, fig. 1d) onto a substrate (101, fig. 1d); forming a source/drain recess (106b, fig. 1b) within the substrate (101, fig. 1d) next to the gate structure (151, fig. 1d); forming a first strain inducing layer (107b, fig. 1d) onto a horizontally extending surface and sidewalls of the substrate (101, fig. 1d) that define the source/drain recess (106b, fig. 1b); and forming a second strain inducing layer (108b, fig. 1d) onto a horizontally extending surface and sidewalls of the first strain inducing layer (107b, fig. 1d) within the source/drain recess (106b, fig. 1b), wherein the first strain inducing layer (107b, fig. 1d) comprises a first strain inducing component (107b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) with a first concentration profile (¶0032; the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher) that is discontinuous with a second concentration profile (¶0032;a more or less pronounced transition area or interface between the materials 107B and 108B may be obtained, in which a decreasing germanium concentration may be observed with increasing height) of a second strain inducing component (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) within the second strain inducing layer (108b, fig. 1d). 
With respect to claim 8, Kronholz discloses wherein the first concentration profile (¶0032; the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher) has a first maximum concentration (¶0033;the material 108B may be provided in the form of a silicon/germanium alloy with a maximum germanium concentration of approximately 5 atomic percent or less, such as 1 atomic percent and less) of the first strain inducing component (107b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) and the second concentration profile (¶0032;a more or less pronounced transition area or interface between the materials 107B and 108B may be obtained, in which a decreasing germanium concentration may be observed with increasing height) has a second maximum concentration (¶0033;the material 108B may be provided in the form of a silicon/germanium alloy with a maximum germanium concentration of approximately 5 atomic percent or less, such as 1 atomic percent and less) of the second strain inducing component (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height), the second maximum concentration (¶0033;the material 108B may be provided in the form of a silicon/germanium alloy with a maximum germanium concentration of approximately 5 atomic percent or less, such as 1 atomic percent and less) being greater than the first maximum concentration (¶0033;the material 108B may be provided in the form of a silicon/germanium alloy with a maximum germanium concentration of approximately 5 atomic percent or less, such as 1 atomic percent and less). 
With respect to claim 9, Kronholz discloses wherein the first strain inducing layer (107b, fig. 1d) continuously extends from a top of the source/drain recess (106b, fig. 1b) to a bottom of the source/drain recess (106b, fig. 1b). 
With respect to claim 11, Kronholz discloses wherein the first strain inducing layer (107b, fig. 1d) comprises a germanium concentration in a range of between approximately 10% and approximately 40% (¶0026; germanium concentrations of approximately 25 atomic percent and even higher). 
With respect to claim 12, Kronholz discloses wherein the second strain inducing layer (108b, fig. 1d) comprises a germanium concentration in a range of between approximately 30% and approximately 70% (¶0026; an increased germanium concentration, for instance in the range of approximately 25 atomic percent germanium and higher, wherein the high germanium concentration may be reliably confined by the cap layer). 
With respect to claim 15, Kronholz discloses further comprising: performing a high temperature anneal concurrent with forming the first strain inducing layer (107b, fig. 1d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kronholz et al., US PG pub. 20100244107 A1; in view of Snyder et al., US PG pub. 20050118793 A1.
With respect to claim 10, Kronholz discloses performing a wet etching process (¶0031) on the first recess to define the source/drain recess (106b, fig. 1b). 
However Kronholz did not discloses a dry etching process to define a first recess within the substrate (101, fig. 1d).
Snyder discloses dry etching process or a wet etch process can be used to form recess within the substrate (¶0021). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include dry etching process since dry etching process can achieve more precise so the recess of the source/drain region can be control.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kronholz et al., US PG pub. 20100244107 A1; in view of Kwok et al., US PG Pub. 20120181625 A1.
With respect to claim 6, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) however Kronholz did not discloses strain inducing materials further comprise a third strain inducing layer having a third strain inducing component concentration profile that is substantially constant. 
Kwok discloses in figure 9 third strain inducing layer (240) having a third strain inducing component concentration profile (240) that is substantially constant.
Since the transistor device of Kwok has improved source/drain regions which prevent or reduce defects and achieve high strain effect resulting from the epitaxial layers of the source/drain regions to thereby enhance device performance, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include first, second, and third SiGe layers in the known transistor device of Kronholz.
With respect to claim 13, Kronholz discloses the second concentration profile (¶0032;a more or less pronounced transition area or interface between the materials 107B and 108B may be obtained, in which a decreasing germanium concentration may be observed with increasing height) of the second strain inducing component (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height). 
However Kronholz did not discloses forming a third strain inducing layer onto an upper surface and sidewalls of the second strain inducing layer, wherein the third strain inducing layer comprises a third strain inducing component with a third concentration profile that is discontinuous with second concentration profile.
Kwok discloses in figure 9, a third layer 240 arranged over the second layer 238 and having an uppermost surface overlying an uppermost surface.
Since the transistor device of Kwok has improved source/drain regions which prevent or reduce defects and achieve high strain effect resulting from the epitaxial layers of the source/drain regions to thereby enhance device performance, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include first, second, and third SiGe layers in the known transistor device of Kronholz.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Kronholz et al., and Kwok et al., related to method of manufacture semiconductor transistor. Kronholz teaches forming a gate structure (151, fig. 1d) onto a substrate (101, fig. 1d); forming a source/drain recess (106b, fig. 1b) within the substrate (101, fig. 1d) next to the gate structure (151, fig. 1d); forming a first strain inducing layer (107b, fig. 1d) onto a horizontally extending surface and sidewalls of the substrate (101, fig. 1d) that define the source/drain recess (106b, fig. 1b); and forming a second strain inducing layer (108b, fig. 1d) onto a horizontally extending surface and sidewalls of the first strain inducing layer (107b, fig. 1d) within the source/drain recess (106b, fig. 1b), wherein the first strain inducing layer (107b, fig. 1d) comprises a first strain inducing component (107b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) with a first concentration profile (¶0032; the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher) that is discontinuous with a second concentration profile (¶0032;a more or less pronounced transition area or interface between the materials 107B and 108B may be obtained, in which a decreasing germanium concentration may be observed with increasing height) of a second strain inducing component (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) within the second strain inducing layer (108b, fig. 1d), the second concentration profile (¶0032;a more or less pronounced transition area or interface between the materials 107B and 108B may be obtained, in which a decreasing germanium concentration may be observed with increasing height) of the second strain inducing component (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height). Kwok discloses in figure 9, a third layer 240 arranged over the second layer 238 and having an uppermost surface overlying an uppermost surface. However both Kronholz and Kwok fail to teach wherein the third concentration profile has a third maximum concentration of the third strain inducing component and the second concentration profile has a second maximum concentration of the second strain inducing component, the second maximum concentration being greater than the third maximum concentration. 

Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Kronholz et al., related to method of manufacture semiconductor transistor. Kronholz teaches forming a gate structure (151, fig. 1d) onto a substrate (101, fig. 1d); forming a source/drain recess (106b, fig. 1b) within the substrate (101, fig. 1d) next to the gate structure (151, fig. 1d); forming a first strain inducing layer (107b, fig. 1d) in the source/drain recess (106b, fig. 1b), however Kronholz fails to teach wherein the first strain inducing layer has a first concentration profile that decreases as a distance from the substrate increases; and forming a second strain inducing layer in the source/drain recess, wherein the second strain inducing layer has a second concentration profile that increases as a distance from the first strain inducing layer increases. Claims 17-20 contain allowable subject matter by virtue of their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822